Per Curiam.
October 26th, 1874.
There was evidence to take the case to the jury on the question of a waiver of time in furnishing the preliminary proofs of the plaintiff's loss. The verdict establishes the waiver of thirty days as the time in the case of the Hibernia Company. The statements made by the plaintiff and son were correctly admitted in evidence as the account of particulars. He and his son were competent witnesses to prove the items of the account and testify that the statement was made out by them. The fact that they referred to invoices and other papers to assist them in remembering the articles and prices, does not necessarily give the statement the character of a copy or secondary evidence. The point of the matter is that they swear to the statement as their own work, made out from their knowledge of the facts. One may know that he received and had the articles set forth in a certain invoice, and that these articles, or a certain number of them, were distroyed by the fire, and yet be unable to remember the items without the assistance of the invoice to refresh the memory.
Jn all cases where accounts are multitudinous, the rule as to the personal knowjedge of the witness is relaxed. He must be permitted to put the items into an account, and to refresh his recollection by means of other Accounts and papers as to the items. Otherwise great injustice would be done. In the account of sales consisting of numerous items, a party rarely recollects all the items, but he can be perfectly certain from his mpde of business on finding the entries in his books that the charges were correctly made.
We discover no error in the record, and the judgment is therefore affirmed.